EXHIBIT B
       waller                                                                                                                      Search Site

                                                                                                                                    Advanced Search | Search Tips
                                                                                                                                                                    GO




      Our People | Industries | Services | About Us | News / Events | Diversity | Giving Back | Join Us

     Home > Our People > Morris D. Weiss                                                                Connect With Waller                           Share




      MORRIS D. WEISS
      Partner

                                                               512.685.6418 direct           Location                         Legal Services
                                                               Morris.Weiss@wallerlaw.com
                                                                                                                              Industries Served
                                                               v-Card
                                                                                                                              Assistant




        Overview           Professional      News/Events           Up Close

          Texas State Bar Association                                                                               Education
          American Bankruptcy Institute
                                                                                                                    J.D., South Texas College of Law, 1985

      Prior Affiliations                                                                                            B.S., Babson College, 1981

          Partner, Taube Summers Harrison Taylor Meinzer Brown, LLP, Austin, Tex.
           Managing Director-Investment Banking, MDB Capital Group                                                  Bar Admissions
          Chief Restructuring Officer, Atlas Mining Company                                                         Texas
           Managing Director, Tejas Securities Group, Inc.
                                                                                                                    Florida
          Senior Vice President and General Counsel, National Bancshares Corporation of Texas
                                                                                                                    New York
          Partner-Business Finance & Restructuring, Weil Gotshal and Manges LLP


                                                                                                                    Court Admissions

                                                                                                                    United States Supreme Court
                                                                                                                   U.S. Court of Appeals for the Third and
                                                                                                                   Fifth Circuits
                                                                                                                   U.S. District Court, Northern, Southern,
                                                                                                                   and Western Districts of Texas
                                                                                                                   U.S. District Court, Middle and Southern
                                                                                                                   Districts of Florida
                                                                                                                   U.S. District Court, Southern District of
                                                                                                                   New York




      Waller           Client
      Blogs            Login




     Contact Us | Site Map | Disclaimer | Allied Law Firms | Employee Login | Client Login

     ©2018 Waller Lansden Dortch & Davis, LLP (Nashville, TN)




http://www.wallerlaw.com/Our-People/Morris-D-Weiss                                                                                                                       1/1
